United States Court of Appeals
                                                                                         Fifth Circuit
                                                                                       F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                        April 19, 2006
                               FOR THE FIFTH CIRCUIT
                                                                                   Charles R. Fulbruge III
                                                                                           Clerk
                                          No. 05-60531
                                        Summary Calendar



ROSEMARY T. BARKSDALE,

                                                                                 Plaintiff-Appellant,

versus

UNION PLANTERS NATIONAL BANK, successor Bank to Magnolia Federal Bank;
RICHARD CALLICUTT, Officer; JACK MOORE, Officer; JOHN WHITE,

                                                                             Defendants-Appellees.




                           Appeal from the United States District Court
                             for the Northern District of Mississippi
                                        No. 4:04-CV-61


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

         Rosemary Barksdale, pro se, appeals the dismissal on summary judgment of various

discrimination-based claims against Union Planters National Bank (“Union Planters”). We affirm.

                                    I. Facts and Proceedings

         Rosemary Barksdale, a black woman born in 1957, was employed by Magnolia Federal Bank


*
 Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and
is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                                 1
(“Magnolia”) for almost seventeen years. When Magnolia was acquired by Union Planters in 1997,

Magnolia’s retirement plan was dissolved and its proceeds were distributed among its employees

according to a formula set by Magnolia. The distributions were calculated by a third-party actuarial

firm that did not have knowledge of the beneficiaries’ race. Barksdale’s benefit distribution,

discounted to present value, was lower than at least two older female co-workers who are white.

After Barksdale permitted her claim to languish for six years in the Equal Employment Opportunity

Commission, Barksdale filed suit in federal district court, alleging race, sex, and age discrimination

under Title VII, the Equal Pay Act, the ADEA, and ERISA. Union Planters put forth evidence that

the lower distribution was a non-discriminatory result of the formula used to calculate benefits. The

district court granted summary judgment on all claims in favor of Union Planters. Barksdale appeals

the district court’s decision limiting discovery and the grant of summary judgment against Barksdale

on the ERISA claim.

                                      II. Standard of Review

        A district court is allowed broad discretion to manage discovery, and we review only for

whether the district court abused its discretion. Alpine View Co. v. Atlas Copco AB, 205 F.3d 208,

220 (5th Cir. 2000). “If it reasonably appears that further discovery would not produce evidence

creating a genuine issue of material fact, the district court’s preclusion of further discovery prior to

entering summary judgment is not an abuse of discretion.” Resolution Trust Corp. v. Sharif-Munir-

Davidson Dev. Corp., 992 F.2d 1398, 1401 (5th Cir. 1993). Indeed, this court’s precedent makes

clear that “a summary judgment motion can be decided without any discovery.” Bauer v. Albemarle

Corp., 169 F.3d 962, 968 (5th Cir. 1999). “[A] plaintiff’s entitlement to discovery prior to a ruling

on a motion for summary judgment is not unlimited, and may be cut off when the record shows that


                                                   2
the requested discovery is not likely to produce the facts needed by the plaintiff to withstand a motion

for summary judgment.” Washington v. Allstate Ins. Co., 901 F.2d 1281, 1285 (5th Cir. 1990).

       A grant of summary judgment is reviewed de novo. Jones v. Comm’r, 338 F.3d 463, 466 (5th

Cir. 2003). Summary judgment is proper when “there is no genuine issue as to any material fact and

. . . the moving party is entitled to a judgment as a matter of law.” FED. R. CIV. P. 56(c). We apply

the same standard as the district court, construing all facts and inferences in the light most favorable

to the non-moving party. Cooper Tire & Rubber Co. v. Farese, 423 F.3d 446, 454 (5th Cir. 2005).

                                           III. Discussion

A.     Discovery Order1

       Barksdale argues that the magistrate judge’s discovery order improperly limited her ability

to prosecute her claims or withstand summary judgment.2 Barksdale’s argument is unavailing. To

preclude summary judgment, Barksdale was required to come forward with actual reasons why she

needed additional discovery and how the additional discovery would create a fact issue. Bauer, 169

F.3d at 968 (citing Stults v. Conoco, Inc., 76 F.3d 651, 657–58 (5th Cir. 1996)).3 Furthermore,


1
 Barksdale argues only that the limited discovery resulted in the inability of her non-ERISA claims
to survive summary judgment. She does not argue that the district court’s actual grant of summary
judgment was erroneous on the facts before it. By failing to brief the issue, she has abandoned any
argument that the district court’s grant of summary judgment itself, premised on the limited
discovery, was improper.
2
 Barksdale failed to notice appeal of the underlying discovery ruling which forms the majority of her
argument on appeal. Because we hold pro se appellants to less stringent standards, see Calhoun v.
Hargrove, 312 F.3d 730, 733–34 (5th Cir. 2002), and we find no prejudice to Union Planters, see
C.A. May Marine Supply Co. v. Brunswick Corp., 649 F.2d 1049, 1056 (5th Cir. 1981), we will rule
on the merits of Barksdale’s appeal of the underlying, unmentioned discovery ruling.
3
 A party’s failure to comply with the FED. R. CIV. P. 56(f) provisions permitting a continuance to
conduct further discovery ordinarily “would preclude them from arguing that the court’s refusal to
permit further discovery prior to considering the motion for summary judgment was an abuse of

                                                   3
Barksdale was required to explain “‘what discovery she did have, why it was inadequate, and what

she expected to learn from further discovery.’” Id. (quoting Reese v. Anderson, 926 F.2d 494, 499

n.5 (5th Cir. 1991)). Instead, Barksdale asserted in a conclusory manner that she had been denied

the information she needed to proceed. She gave no concrete reasons how further discovery would

have aided her cause. She gave no explanation for why past discovery was insufficient. Rather, she

argued below and again on appeal that she needs to do the benefit calculations herself, that she does

not understand the percentages arrived at by the plan, and that the limited discovery imposes extreme

hardship on her ability to prepare for trial. Barksdale’s arguments do not meet the legal standards

required to compel additional discovery and preclude summary judgment. See, e.g., Moore v. Willis

Indep. Sch. Dist., 233 F.3d 871, 876 (5th Cir. 2000) (finding that the district court did not abuse its

discretion by not allowing plaintiffs discovery to “fully explore the Defendants’ conduct, policy,

procedures, and intentions by taking their depositions” since the plaintiffs did not identify what

“relevant evidence they expected to uncover with additional discovery”). Accordingly, we find that

the district court did not abuse its discretion by limiting discovery.

B.      ERISA Claim

        Barksdale contends that summary judgment on her ERISA claim was improper because Union

Planters admitted it based its benefit calculations, in part, on age. Barksdale believes the plan

dissolution violated ERISA but does not cite to a particular ERISA provision that it violated. Rather,

Barksdale directs this court to Cooper v. IBM Personal Pension Plan, 274 F. Supp. 2d 1010 (S.D.


discretion.” Resolution Trust Corp., 992 F.2d at 1401. We assume, without deciding, that
Barksdale’s response in opposition to summary judgment satisfies FED. R. CIV. P. 56(f). See
Washington, 901 F.2d at 1285 (noting that an “‘equivalent statement, preferably in writing’” can be
considered a Rule 56(f) motion) (quoting Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir.
1986)).

                                                   4
Ill. 2003), which involves, inter alia, ERISA §§ 204(b)(1)(G) and (H). Cooper does not speak to

the situation at issue here, wherein Barksdale, a younger employee, received a lower present value

of benefits than her older co-workers.4 Barksdale provides no factual basis to establish that the

district court improperly granted summary judgment. Since no record evidence indicates an ERISA

violation, Union Planters is entitled to a judgment as a matter of law. Accordingly, we affirm the

district court’s grant of summary judgment on the ERISA claim in favor of Union Planters.

                                          IV. Conclusion

         Finding that the district court did not abuse its discretion by limiting discovery and that

summary judgment was otherwise properly granted on the ERISA claim, we AFFIRM the judgment

below.




4
 The crux of Barksdale’s misunderstanding may be that the plan benefits were distributed as present
values of a future amount (presumably, set at or near retirement age).

                                                  5